UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 23, 2013 (April 22, 2013) RURBAN FINANCIAL CORP. (Exact name of registrant as specified in its charter) Ohio 0-13507 34-1395608 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 401 Clinton Street, Defiance, Ohio 43512 (Address of principal executive offices) (Zip Code) (419) 783-8950 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On April 22, 2013, Rurban Financial Corp. (the “Company”) issued a news release reporting financial results for the first quarter ended March 31, 2013.A copy of the April 22, 2013 news release is furnished as Exhibit 99.1 and is incorporated herein by reference. The information in this Item 2.02, including Exhibit 99.1 furnished herewith, is being furnished and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that Section, nor shall such information be deemed to be incorporated by reference in any registration statement or other document filed under the Securities Act of 1933 or the Exchange Act, except as otherwise stated in such filing. Item 9.01 Financial Statements and Exhibits. (a)Not Applicable (b)Not Applicable (c)Not Applicable (d)Exhibits Exhibit No. Description News release issued by Rurban Financial Corp. on March 31, 2013, reporting financial results for the first quarter ended March 31, 2013 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RURBAN FINANCIAL CORP. Dated:April 23, 2013 By: /s/ Anthony V. Cosentino Anthony V. Cosentino Executive Vice President and Chief Financial Officer 3 INDEX TO EXHIBITS Current Report on Form 8-K Dated April 23, 2013 Rurban Financial Corp. Exhibit No. Description News release issued by Rurban Financial Corp. on March 31, 2013, reporting financial results for the first quarter ended March 31, 2013 4
